
	

114 S916 PCS: Don't Tax Our Fallen Public Safety Heroes Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 49
		114th CONGRESS1st Session
		S. 916
		[Report No. 114–26]
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2015
			Mr. Hatch, from the Committee on Finance, reported the following original bill; which was read twice and placed on the calendar
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude certain compensation received by public
			 safety officers and their dependents from gross income.
	
	
		1.Short title
 This Act may be cited as the Don't Tax Our Fallen Public Safety Heroes Act.
 2.Exclusion of certain compensation received by public safety officers and their dependentsSubsection (a) of section 104 of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (4), by striking the period at the end of paragraph (5) and inserting ; and, and by inserting after paragraph (5) the following new paragraph:  (6)amounts received pursuant to—
 (A)section 1201 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796); or (B)a program established under the laws of any State which provides monetary compensation for surviving dependents of a public safety officer who has died as the direct and proximate result of a personal injury sustained in the line of duty,
					except that subparagraph (B) shall not apply to any amounts that would have been payable if the
			 death
			 of the public safety officer had occurred other than as the direct and
			 proximate result of a personal injury sustained in the line of duty..
		
	April 14, 2015Read twice and placed on the calendar